[Execution copy]




COMPUTER ASSOCIATES INTERNATIONAL, INC.

One Computer Associates Plaza

Islandia, New York 11788-7000



6.77% Senior Notes due April 4, 2003





 

New York, New York

 

As of March 1, 2001


Re: Amendment No. 1 to Note Purchase Agreements dated as of April 1, 1996

TO EACH OF THE NOTEHOLDERS
NAMED ON THE SIGNATURE
PAGES HEREOF

Ladies and Gentlemen:

Reference is made to the several Note Purchase Agreements dated as of April 1,
1996 (collectively as in effect on the date hereof, the "Agreement") among
Computer Associates International, Inc., a Delaware corporation (the "Company ")
and each of the institutions named on the signature pages thereof (the
"Purchasers"), pursuant to which the Purchasers purchased US $320,000,000
aggregate principal amount of the Company's 6.77% Senior Notes due 2003 (the "
Notes"). Each current holder of a Note is herein referred to as a "Noteholder."

The Company has requested that the Noteholders agree to amend certain provisions
of the Agreement, as more fully described herein, and the Noteholders party
hereto are willing to amend the Agreement as provided herein, subject to the
satisfaction of the conditions specified in § 5 below.

Accordingly, in consideration of the premises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders
party hereto agree as follows:

§ 1. Definitions. Unless otherwise defined herein, all terms used herein which
are defined in the Agreement (as amended hereby) shall have their respective
meanings as therein defined.

§ 2. Amendments to Agreement. Subject to the satisfaction of the conditions
specified in § 5, but with effect on the date hereof, the Agreement is amended
as follows:

(A) Amendment to Section 10.6. Section 10.6 of the Agreement is amended and
restated to read in its entirety as follows:

"10.6. Maintenance of Financial Conditions.

The Company will not on any date permit:

(a) Consolidated Cash Flow for the period of the four fiscal quarters ending on,
or most recently ended prior to, such date to be less than 200% of Pro Forma
Annual Consolidated Interest Expense as of such date; and

(b) Consolidated Total Indebtedness as of such date to exceed 700% of
Consolidated Cash Flow for the four fiscal quarters ending on, or most recently
ended prior to, such date."
 





--------------------------------------------------------------------------------





- 2 -


(B) Amendments to Schedule B. Schedule B to the Agreement is amended as follows:

The definition of "Cash Flow" in Schedule B is amended and restated to read in
its entirety as follows:

"'Cash Flow' means, for any period, the sum of (a) the amount set forth as 'Net
Cash Provided by Operating Activities' (or a comparable term) in the
consolidated statements of cash flows of the Company and its consolidated
Subsidiaries for such period plus (b) Consolidated Interest Expense for such
period."

(2) The following definition of "Consolidated Interest Expense" is added to
Schedule B in the appropriate alphabetic location:

"'Consolidated Interest Expense' means, for any period, the total amount of
Interest Charges in respect of Consolidated Total Indebtedness outstanding
during such period."

§ 4. Representations and Warranties. The Company represents and warrants to each
Noteholder on the date hereof as follows (and the parties hereto agree that the
following representations and warranties shall be deemed to have been made
pursuant to the Agreement for all relevant purposes thereof):

(A) Power and Authority. The Company has all requisite corporate power and
corporate authority to execute and deliver this Amendment and to perform the
provisions of this Amendment and of the Agreement as amended hereby (the
"Amended Agreement") and this Amendment has been duly authorized by all
necessary corporate action on the part of the Company.

(B) Enforceability. This Amendment has been duly executed and delivered by the
Company, and the Amended Agreement constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

(C) Governmental Authorizations. No consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Body is required for
the validity of the execution and delivery of this Amendment or for the
performance by the Company of this Amendment or the Amended Agreement.

(D) No Defaults. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

§ 5. Conditions to Effectiveness. This Amendment shall become effective upon
satisfaction of the following conditions to effectiveness:

(a) Execution and Delivery. This Amendment shall have been duly executed and
delivered by the Company and the Required Holders.

(b) Fees. The Company shall have paid the reasonable fees and expenses of
special counsel to the Noteholders, Milbank, Tweed, Hadley & McCloy LLP,
relating to the transactions contemplated hereby.

§ 6. Miscellaneous.

(A) Ratification. The Agreement, except as amended pursuant hereto, is in all
respects ratified and confirmed, and the terms, covenants and agreements thereof
shall remain in full force and effect.

(B) References to Agreement and Notes. From and after the effective date of this
Amendment, all references to the Agreement in the Agreement and in the Notes
shall be deemed to be references to the Agreement as amended by this Amendment.



 





--------------------------------------------------------------------------------





- 3 -


(C) Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

(D) Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 





--------------------------------------------------------------------------------





- 4 -


If you are in agreement with the foregoing, please sign the form of acceptance
in the space provided below whereupon this Amendment shall become a binding
agreement among the Noteholders and the Company.


 

Very truly yours,

     

COMPUTER ASSOCIATES

 

INTERNATIONAL, INC.

         

By: /s/Lisa Savino

 

Title: Vice President and Treasurer



THE FOREGOING AMENDMENT IS HEREBY
ACCEPTED AS OF THE DATE FIRST ABOVE
WRITTEN:



PFL LIFE INSURANCE COMPANY


By: /s/Mark E Dunn
Title: Vice President

LIFE INVESTORS INSURANCE
COMPANY OF AMERICA

By: /s/Mark E Dunn
Title: Vice President




 

FIRST AUSA LIFE INSURANCE
COMPANY

By: /s/Mark E Dunn
Title: Vice President

AUSA LIFE INSURANCE COMPANY,
INC.

By: /s/Mark E Dunn
Title: Vice President




METROPOLITAN LIFE INSURANCE
COMPANY

By:
Title:

THE TRAVELERS INSURANCE
COMPANY

By: /s/Matthew J McInerny

Title: Assistant Investment Officer




 

PRIMERICA LIFE INSURANCE
COMPANY

By: /s/Jordan M Stitzer
Title: Vice President

THE LINCOLN NATIONAL LIFE
INSURANCE COMPANY

By DELAWARE LINCOLN INVESTMENT ADVISERS, A SERIES OF DELAWARE MANAGEMENT
BUSINESS TRUST
Its Attorney-in-Fact

By: /s/David C Patch
Title: Vice President

 





--------------------------------------------------------------------------------





- 5 -




ALLIED LIFE INSURANCE COMPANY


By: LINCOLN INVESTMENT
MANAGEMENT, INC.
Its Attorney-in-Fact

By:
Title:

SECURITY-CONNECTICUT LIFE
INSURANCE COMPANY

By: LINCOLN INVESTMENT
MANAGEMENT, INC.
Its Attorney-in-Fact

By:
Title:




LINCOLN-SECURITY LIFE
INSURANCE COMPANY

By: LINCOLN INVESTMENT
MANAGEMENT, INC.
Its Attorney-in-Fact

By:
Title:

AMERICAN STATES LIFE
INSURANCE COMPANY

By: LINCOLN INVESTMENT
MANAGEMENT, INC.
Its Attorney-in-Fact

By:
Title:




MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY

By: /s/Thomas P Shea
Title: Managing Director

CM LIFE INSURANCE COMPANY


By: /s/Thomas P Shea
Title: Managing Director




JOHN HANCOCK MUTUAL LIFE
INSURANCE COMPANY

By: /s/Daniel C Budde
Title: Managing Director

JOHN HANCOCK VARIABLE LIFE
INSURANCE COMPANY

By: /s/Daniel C Budde
Title: Authorized Signatory




THE EQUITABLE LIFE ASSURANCE
SOCIETY OF THE UNITED STATES

By: /s/Nantha K Suppiah
Title: Investment Officer

ALLSTATE LIFE INSURANCE
COMPANY

By: /s/Ronald Mendel
Title: Authorized Signatory

By: /s/David Walsh
Title: Authorized Signatory




THE VARIABLE ANNUITY LIFE
INSURANCE COMPANY

By:
Title:

AMERICAN GENERAL LIFE
INSURANCE COMPANY

By:
Title:

 





--------------------------------------------------------------------------------





- 6 -






GREAT-WEST LIFE & ANNUITY
INSURANCE COMPANY

By: /s/Wayne Hoffmann
Title: Senior Vice President

By: /s/James G Lowery
Title: Assistant Vice President

NEW YORK LIFE INSURANCE AND
ANNUITY CORPORATION

By: /s/Post Howland
Title: Vice President




NEW YORK LIFE INSURANCE
COMPANY

By: /s/Post Howland
Title: Investment Vice President

SUN LIFE ASSURANCE COMPANY OF
CANADA

By: /s/John N Whelihan
Title: Vice President

By: /s/Richard Gordon
Title: Vice President




SUN LIFE ASSURANCE COMPANY OF
CANADA (U.S.)

By: /s/ John N Whelihan
Title: Vice President

By: /s/Richard Gordon
Title: Vice President

AMERICAN UNITED LIFE
INSURANCE COMPANY

By: /s/Christopher Pahlke
Title: Vice President




THE STATE LIFE INSURANCE
COMPANY

By: /s/Christopher Pahlke
Title: Vice President

NATIONWIDE LIFE INSURANCE
COMPANY

By: /s/Mark W Poeppelman
Title: Associate Vice President




NATIONWIDE LIFE AND ANNUITY
INSURANCE COMPANY


By: /s/ Mark W Poeppelman
Title: Associate Vice President

TEACHERS INSURANCE AND
ANNUITY ASSOCIATION OF
AMERICA

By:
Title:




LUTHERAN BROTHERHOOD


By: /s/ Keri L Reich
Title: Portfolio Manager

SECURITY FIRST LIFE INSURANCE
COMPANY

By:
Title:

By:
Title:

 





--------------------------------------------------------------------------------





- 7 -




INDIANAPOLIS LIFE INSURANCE
COMPANY

By:
Title:

AMERITAS LIFE INSURANCE CORP.


By: AMERITAS INVESTMENT
ADVISORS, INC. AS AGENT

By: /s/Patrick J Henry
Title: Vice President




NATIONAL TRAVELERS LIFE
COMPANY

By: ADVANTUS CAPITAL MANAGEMENT
COMPANY

By:
Title: Vice President

THE NORTH WEST LIFE ASSURANCE
COMPANY OF CANADA

By: ADVANTUS CAPITAL MANAGEMENT
COMPANY

By:
Title: Vice President




PROTECTED HOME MUTUAL LIFE
INSURANCE COMPANY

By: ADVANTUS CAPITAL MANAGEMENT
COMPANY

By:
Title: Vice President

NATIONAL FARM LIFE INSURANCE
COMPANY

By: ADVANTUS CAPITAL MANAGEMENT
COMPANY

By:
Title: Vice President




THE PENN INSURANCE AND
ANNUITY COMPANY

By: /s/Todd M Fox
Title: Portfolio Manager

NATIONAL GUARDIAN LIFE
INSURANCE COMPANY

By: /s/R A Mucci
Title: Vice President and Treasurer




 

GE LIFE AND ANNUITY COMPANY


By: /s/Morian Mooers
Title: Investment Officer

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

By: /s/Morian Mooers
Title: Investment Officer


